                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

UNITED STATES OF AMERICA                      )           DOCKET NO. 3:17-mj-274-DCK
                                              )
        v.                                    )           ORDER TO UNSEAL THE
                                              )           SEARCH WARRANT, AFFIDAVIT,
IN THE MATTER OF SEARCH OF                    )           APPLICATION AND OTHER
THE CELLULAR TELEPHONE                        )           RELATED DOCUMENTS
ASSIGNED CALL NUMBER 336-263-                 )
6189                                          )
__________________________________            )

       UPON MOTION of the United States of America, by and through William T. Stetzer,

Attorney for the United States, for an order directing that the Search Warrant, Affidavit,

Application, and other related documents filed in the above-captioned case be unsealed; and

       IT APPEARING TO THE COURT that the United States intends to provide these

documents in criminal discovery once unsealed;

       NOW, THEREFORE, IT IS ORDERED that the Search Warrant, Affidavit,

Application, and other related documents filed in the above-captioned case be unsealed.

       The Clerk is directed to certify copies of this Order to the United States Attorney’s Office.


                                        Signed: January 17, 2019




                                        SEALED DOCUMENT with access to Specified Parties/Plaintiff.
